Exhibit 10.2

 

FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

 

This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(this “First Amendment”) is made and entered into as of August1, 2018, by and
between COTTER TOWER - OKLAHOMA, L.P., a Texas limited partnership, as
debtor-in-possession in the Bankruptcy Case ("Seller"), and BANCFIRST
CORPORATION, an Oklahoma corporation ("Buyer").

 

RECITALS

 

A.           Seller and Buyer have previously entered into that certain Purchase
and Sale Agreement and Escrow Instructions dated July 3, 2018 (the “Agreement”),
for property with a street address of 100 N. Broadway, Oklahoma City, Oklahoma
73102, and known as the Cotter Ranch Tower.

 

B.           Buyer and Seller desire to amend and modify certain aspects of the
Agreement, on the terms and conditions as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the Agreement, the foregoing Recitals, the
mutual agreements, covenants and promises contained in this First Amendment, and
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Defined Terms. Initially capitalized terms used herein but not
defined shall have the meanings ascribed to them in the Agreement.

 

2.          Purchase Price. The Purchase Price as set forth in Section 3.1 of
the Agreement is hereby reduced by Two Million and No/100 Dollars
($2,000,000.00), resulting in a new Purchase Price of Twenty-One Million and
No/100 Dollars ($21,000,000.00).

 

3.          Due Diligence Period. Pursuant to the Agreement, as a result of the
timing of Seller’s delivery of Exhibit B (Description of Personal Property),
Exhibit L (Schedule of Disclosures), and Schedule 10.4 (Leasing Costs), the Due
Diligence Period has been extended through and including August 9, 2018.

 

4.          Closing Date. Section 1 of the Agreement is modified such that the
Closing Date is hereafter defined as follows:

 

Closing Date. Subject to Section 7, the last day that Close of Escrow may occur
shall be August 31, 2018 (the “Closing Date”) at the offices of the Escrow
Holder (or such other location as the Buyer and Seller may mutually agree).

 

 

 

 

5.          Force and Effect. Except as modified by this First Amendment, the
Agreement remains in full force and effect. All references in the Agreement to
"this Agreement" shall be deemed references to the Agreement as modified by this
First Amendment.

 

6.          Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument. Facsimile or .pdf signatures shall have
the same force and effect as original signatures.

 

(Signature Page Follows)

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
day and year first set forth above.

 

“BUYER”

 

BancFirst Corporation, an Oklahoma corporation

 

By: /s/ David Harlow   Name: David Harlow   Title: Chief Executive Officer  

 

“SELLER”

 

Cotter Tower - Oklahoma, L.P., a Texas limited partnership

 

By:   /s/ Marcus P. Rogers     Marcus P. Rogers, Independent Administrator of
the Estate of James F. Cotter, acting as President on behalf of Cotter Ranch
Tower, LLC, General Partner, acting on behalf of and authorized representative
for the Debtor-in-Possession, Cotter Tower–Oklahoma, L.P.  

 

(Signature Page to First Amendment to Purchase and Sale Agreement and Escrow
Instructions)

 

 

 

 

TITLE COMPANY JOINDER AS ESCROW AGENT

 

The undersigned hereby acknowledges its receipt of the foregoing First Amendment
and agrees that following receipt of the Escrow Notice and the Escrow Funds, it
shall hold and disburse the Escrow Funds in escrow in accordance with the terms
of the First Amendment.

 

  American Eagle Title Group, L.L.C.       By: /s/ Michelle Roberts   Name:
Michelle Roberts   Title: Commercial Escrow Officer   Date: August 3, 2018

 

(Signature Page to First Amendment to Purchase and Sale Agreement and Escrow
Instructions)

 

 

 

